DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 46-78 are pending.

Claim Interpretation
	As noted in MPEP 2111.04 II, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In addition, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. 
	In this case, Applicant’s claims contain numerous contingent limitations that under the broadest reasonable interpretation of the claim do not need to be met (e.g., claim 46, “…if the barcode image is generated according to the preset coding rule, further used for extracting corresponding service information according to the coding information, and importing a parameter derived from parsing the coding information into client software that is installed in the mobile terminal and satisfied the preset coding rule…”; Also see claim 55, “a fourth sending/receiving unit, if the barcode image is generated according to preset coding rule and a parameter derived from parsing the coding information is imported into client software that is installed in the mobile terminal and satisfied the preset coding rule, used for sending a second service providing request message to the second backend server…”).

Claim Objections
Claims 46-78 are objected to because of the following:
Although, a preamble does not limit the scope of the claim, when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention (see MPEP §2111.02). 
As is the case here, the body of Applicant’s claims describe a structurally complete invention, and thus the preamble does not limit the scope of the claims. Nevertheless, with respect to claims 46-66, Applicants preamble is objected to because the preamble is not reflected in the body of the claim. For example, Applicant’s states in the preamble that the device “utilizes barcode images”, however, at most the body of the claim only appears to mention communication of a single barcode image (i.e., “…generating coding information corresponding to service information and generating a barcode image corresponding to the coding information”). As such Applicant should consider amending the preamble to more closely reflect the body of the claim, or vice versa, e.g., “A device utilizing a barcode image[[s]] for communication includes:…”.
Also, with respect to claims 67-71, Applicant’s preamble is directed to “a wearable part”, however, the body of claims 67-71 include elements of the wearable part and the mobile terminal. As such Applicant should consider amending the preamble to more closely reflect the body of the claim, or vice versa, e.g., “A system comprising a wearable part and a mobile terminal…”.
Similarly, with respect to claims 72-78, Applicant’s preamble is directed to “a wearable part”, however, the body of claims 67-71 include elements of the wearable part and an “other wearable part”. As such Applicant should consider amending the preamble to more closely reflect the body of the claim, or vice versa, e.g., “A system comprising a wearable part and another wearable part…”.

Claim 47 is objected to because of the following informalities: There is a typographical error in the claim. For the purpose of this office action the Examiner is interpreting the claim to read:
“A second memory operably  connected to the second processor…”. 
Claim 51 is objected to because of the following informalities: There is a typographical error in the claim. For the purpose of this office action the Examiner is interpreting the claim to read:
 “downloading and installing the client software for the mobile terminal when the mobile terminal has not installed the client software.”
Claims 55, 57, 66, 67, 69, 72, 74, and 78 are objected to because of the following informalities:  There is a typographical error in the claim. For the purpose of this office action the Examiner is interpreting the claim to read:
“if the barcode image is generated according to a preset coding rule…”.

Claim 61 is objected to because of the following informalities:  There is a typographical error in the claim. For the purpose of this office action the Examiner is interpreting the claim to read:
“wherein, the first wearable part is glasses and the second wearable part is a watch”.

Claims 67, 69, 72, and 75 are objected to because of the following informalities:  There is a typographical error in the claim. For the purpose of this office action the Examiner is interpreting the claim to read:
“…used for sending a service providing request message to an external backend server…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 46, there appears to be an essential step missing in the processing performed by the first backend server that renders the claim indefinite. See MPEP § 2172.01.  First the claim states that the first backend server performs steps of … “generating coding information corresponding to service information and generating a barcode image corresponding to coding information”, and then “parsing the coding information to determine whether the barcode image is generated according to a preset coding rule…”. However, as best understood, the parsing of the coding information, is performed in response to receiving the coding information from the mobile terminal, which is an essential step that is missing in the claim.
(i.e., “receiving the coding information from the mobile terminal; parsing the coding information from the mobile terminal to determine…”).
In addition, as per claim 46, with respect to the limitation: 
“parsing the coding information to determine whether the barcode image is generated according to a preset coding rule, and if the barcode image is generated according to the preset coding rule, further used for extracting corresponding service information according to the coding information, and importing a parameter derived from parsing the coding information into client software that is installed in the mobile terminal and satisfies the preset coding rule”, first, it is not clear if the limitation to “service information” is different from the previously introduced service information (i.e., “generating coding information corresponding to service information”). 
Secondly, it is not clear what is being “further used for” in the limitation “if the barcode image is generated according to the preset coding rule, further used for.”
Also it is not clear if there is a separate “parsing” being performed in the limitation: “…importing a parameter derived from parsing the coding information…”, or if the limitation is redundant. 
Finally, as per claim 46, it is not clear from the claim what is meant by “client software that … satisfies the preset coding rule” nor is such language found in the specification. However, it is noted that pg. 30 does describe the idea of the client software being matched with a coding rule (i.e., “Preferably, client software monitoring unit 417 may monitor the identification signal sent from the client software matched with coding rule of two-dimensional code 6, Client software monitoring unit 417 monitors whether mobile terminals 2, 2’, 2’’ ... have corresponding signal: in case of ne signal, mobile terminals 2, 2’, 2’’... have not installed the matched client software: if there is signal, mobile terminals 2, 2’, 2’’... have installed the matched client software”).
For the purpose of this office action the Examiner is interpreting the claim to read:
“parsing the coding information from the mobile terminal to determine whether the barcode image is generated according to a preset coding rule, and if the barcode image is generated according to the preset coding rule,  extracting the corresponding service information according to the coding information, and importing a parameter derived from the parsing of the coding information into client software that is installed in the mobile terminal and  matches the preset coding rule”
In addition, as per claim 46, with respect to the limitation “a decoder, used for decoding the taken barcode image to obtain coding information”, it is not clear if the coding information is different from the coding information previously introduced or not. For the purpose of this office action the Examiner is interpreting the claim to read:
“a decoder, used for decoding the taken barcode image to obtain the coding information”.
Moreover, as per claim 46, with respect to the limitation
“a third sending/receiving unit, used for sending registration information to the first backend server and receiving a registration success message from the first backend server, if the barcode image is generated according to the preset coding rule and the parameter derived from parsing the coding information is imported into the client software, further used for sending a service providing request message to the second backend server and receiving a service from the second backend server…”, it is not clear if the “registration information”, “registration success message”, “service providing request message” and “service”, are the same or different from the terms previously introduced.  For the purpose of this office action the Examiner is interpreting the claim to read:
“a third sending/receiving unit, used for sending the registration information to the first backend server and receiving [[a]] the registration success message from the first backend server, if the barcode image is generated according to the preset coding rule and the parameter derived from parsing the coding information is imported into the client software, further used for sending [[a]] the service providing request message to the second backend server and receiving [[a]] the service from the second backend server…”
Next, as per claim 46, it is not clear from the claim which “backend server” Applicant is referencing in the limitations: “an input unit, used for inputting information required by the backend server; a display unit, used for displaying information required by the backend server…”. For the purpose of this office action the Examiner is interpreting the claim to read:
“an input unit, used for inputting information required by the first backend server; a display unit, used for displaying information required by the first backend server…”.
In addition, as per claim 46, with respect to the limitation “monitoring whether the mobile terminal has installed client software consistent with the preset coding rule”, it is not clear if “client software” is different or the same from the “client software” introduced previously (i.e., “…and importing a parameter derived from parsing the coding information into client software that is installed in the mobile terminal and satisfies the preset coding rule.”). Also it is not clear from the claim what is meant by “client software …consistent with the preset coding rule”, nor is such language used in Applicant’s specification. However, consistent with the Examiner’s interpretation above (i.e., “matched with the preset coding rule”), the Examiner is interpreting the claim to read:
“…monitoring whether the mobile terminal has installed the client software  matched with the preset coding rule...”.
Finally, the limitation to “it” is indefinite (i.e., “downloading and installing the client software for the mobile terminal when it monitors the mobile terminal has not installed the client software.”) For the purpose of this office action the Examiner is interpreting the claim to read:
“downloading and installing the client software for the mobile terminal when  the mobile terminal has not installed the client software.”

As per claim 47, first the limitation to “the coding information corresponding to user information of the mobile terminal” lacks antecedent basis. In addition, the repeated steps to “generate another barcode image” is confusing and therefore indefinite. For the purpose of this office action the Examiner is interpreting the claim to read:
“…a second memory operably  connected to the second processor and including processor executable code that when executed by the second processor performs a step of generating  a second barcode image, where the step of generating  the second barcode image includes combining the coding information with [[the]] coding information corresponding to user information of the mobile terminal, and wherein the user information at least includes information that uniquely identifies the mobile terminal.”

As per claim 48, it is not clear if the client software is the same as the “client software” introduced in claim 46 or not. Also the limitation to “the signal sent from the mobile terminal” lacks antecedent basis. For the purpose of this office action the Examiner is interpreting the claim to read:
“…wherein, the step of monitoring whether the mobile terminal has installed the client software includes searching an installation list of the mobile terminal, or monitoring a [[the]] signal sent from the mobile terminal.”

As per claim 51, with respect to the limitation “a decoder, used for decoding the taken barcode image to obtain coding information”, it is not clear if the coding information is different from the coding information previously introduced or not. For the purpose of this office action the Examiner is interpreting the claim to read:
“a decoder, used for decoding the taken barcode image to obtain the coding information”.
Also, as per claim 51, with respect to the limitation “parsing the coding information to determine whether the barcode image is generated according to a preset coding rule, and if the barcode image is generated according to the preset coding rule, further used for extracting corresponding service information according to the coding information”, it is not clear what is “further used for”. Moreover, it is not clear if the limitation to “service information” is different from the previously introduced service information (i.e., “generating coding information corresponding to service information”). 
For the purpose of this office action the Examiner is interpreting the claim to read: 
“parsing the coding information to determine whether the barcode image is generated according to a preset coding rule, and if the barcode image is generated according to the preset coding rule,  extracting the corresponding service information according to the coding information…”.
In addition, as per claim 51, with respect to the limitation “importing a parameter derived from parsing the coding information into client software that is installed in the mobile terminal and satisfies the preset coding rule”, first it is not clear if “parsing the coding information” is different from the previous “parsing” limitation. Furthermore, it is not clear from the claim what is meant by “client software that … satisfies the preset coding rule” nor is such language found in the specification. However, consistent with the Examiner’s interpretation above (i.e., “matched with the preset coding rule”), the Examiner is interpreting the claim to read:
“importing a parameter derived from the parsing of the coding information into client software that is installed in the mobile terminal and  matches the preset coding rule…”. 
Moreover, as per claim 51, with respect to the limitation
“a third sending/receiving unit, used for sending registration information to the first backend server and receiving a registration success message from the first backend server, if the barcode image is generated according to the preset coding rule and the parameter derived from parsing the coding information is imported into the client software, further used for sending a service providing request message to the second backend server and receiving a service from the second backend server…”, it is not clear if the “registration information”, “registration success message”, “service providing request message” and “service”, are the same or different from the limitations that were previously introduced. For the purpose of this office action the Examiner is interpreting the claim to read: 
“a third sending/receiving unit, used for sending the registration information to the first backend server and receiving [[a]] the registration success message from the first backend server, if the barcode image is generated according to the preset coding rule and the parameter derived from parsing the coding information is imported into the client software, further used for sending [[a]] the service providing request message to the second backend server and receiving [[a]] the service from the second backend server…”
Next, as per claim 51, it is not clear from the claim which “backend server” Applicant is referencing in the limitations: “an input unit, used for inputting information required by the backend server; a display unit, used for displaying information required by the backend server…”. For the purpose of this office action the Examiner is interpreting the claim to read:
“an input unit, used for inputting information required by the first backend server; a display unit, used for displaying information required by the first backend server…”.
In addition, as per claim 51, in the limitation “monitoring whether the mobile terminal has installed client software consistent with the preset coding rule”, it is not clear if the “client software” is different or the same from the “client software” introduced previously. Also it is not clear from the claim what is meant by “client software …consistent with the preset coding rule”, nor is such language used in Applicant’s specification. However, consistent with the Examiner’s interpretation above (i.e., “matched with the preset coding rule”), the Examiner is interpreting the claim to read:
“monitoring whether the mobile terminal has installed the client software  matched with the preset coding rule...”.

As per claim 52, it is not clear if the client software is the same as the “client software” introduced in claim 51 or not. Also the limitation to “the signal sent from the mobile terminal” lacks antecedent basis. For the purpose of this office action the Examiner is interpreting the claim to read:
“…wherein, the step of monitoring whether the mobile terminal has installed the client software includes searching an installation list of the mobile terminal, or monitoring a [[the]] signal sent from the mobile terminal.”

As per claim 53, the limitation “coding information unit” lacks antecedent basis or context in the claim. For the purpose of this office action the Examiner is interpreting the claim to read:
“.. wherein, the decoder is  built in the hardware of the mobile terminal.”

As per claim 55, it is not clear if the limitation to “a wearable part” in line 18 is intended to be different from the wearable part in line 3. For the purpose of this office action the Examiner is interpreting the claim to read:
“the [[a]] wearable part includes:…”.
Also, as per claim 55, with respect to the limitation “a decoder, used for decoding the taken barcode image to obtain coding information”, it is not clear if the coding information is different from the coding information previously introduced or not. For the purpose of this office action the Examiner is interpreting the claim to read:
“a decoder, used for decoding the taken barcode image to obtain the coding information”.
Finally, as per claim 55, with respect to the limitation “client software that is installed in the mobile terminal and satisfies the preset coding rule,” it is not clear from the claim what is meant by “client software that … satisfies the preset coding rule” nor is such language found in the specification. However, consistent with the Examiner’s interpretation above (i.e., “matched with the preset coding rule”), the Examiner is interpreting the claim to read:
“client software that is installed in the mobile terminal and  matches the preset coding rule”.

As per claim 57, it is not clear if the limitation to “a wearable part” in line 18 is intended to be different from the wearable part in line 3. For the purpose of this office action the Examiner is interpreting the claim to read:
“the [[a]] wearable part includes:…”.
Also, as per claim 57, with respect to the limitation “a fourth sending/receiving unit, if the barcode image is generated according to preset coding rule and a parameter derived from parsing the coding information is imported into client software that is installed in the mobile terminal and satisfies the preset coding rule, used for sending a service providing request message to the second backend server and receiving a service from the second backend server”, first, it is not clear from the claim what is meant by “client software that … satisfies the preset coding rule” nor is such language found in the specification. Moreover, it is not clear if the “service providing request message” and “service”, are the same or different from the limitations that were previously introduced.  
However, consistent with the Examiner’s interpretation above (i.e., “matched with the preset coding rule”), the Examiner is interpreting the claim to read:
“a fourth sending/receiving unit, if the barcode image is generated according to preset coding rule and a parameter derived from parsing the coding information is imported into client software that is installed in the mobile terminal and  matches the preset coding rule, used for sending [[a]] the service providing request message to the second backend server and receiving [[a]] the service from the second backend server”.
Finally, as per claim 57, it is not clear from the claim which “backend server” Applicant is referencing in the limitations: “an input unit, used for inputting information required by the backend server; a display unit, used for displaying information required by the backend server…”. For the purpose of this office action the Examiner is interpreting the claim to read:
“an input unit, used for inputting information required by the first backend server; a display unit, used for displaying information required by the first backend server…”.

As per claim 60, with respect to the limitation “a decoder, used for decoding the taken barcode image to obtain coding information”, it is not clear if the coding information is different from the coding information previously introduced or not. For the purpose of this office action the Examiner is interpreting the claim to read:
“a decoder, used for decoding the taken barcode image to obtain the coding information”.
Also, as per claim 60, with respect to the limitation “a fourth sending/receiving unit, if the barcode image is generated according to preset coding rule, used for sending a service providing request message to the second backend server and receiving a service from the second backend server”, it is not clear if the “service providing request message” and “service”, are the same or different from the limitations that were previously introduced.  
For the purpose of this office action the Examiner is interpreting the claim to read:
“a fourth sending/receiving unit, if the barcode image is generated according to a preset coding rule, used for sending [[a]] the service providing request message to the second backend server and receiving [[a]] the service from the second backend server”.
As per claim 62, with respect to the limitation:
“wherein, if the barcode image is generated according to a preset coding rule and a parameter derived from parsing the coding information is imported into client software which is installed in the second wearable part and satisfies with the preset coding rule, the fourth sending/receiving unit is used for sending the service providing request message to the second backend server”, first, it is not clear if the “preset coding rule” is the same or different from the “preset coding rule” that were previously introduced in claim 60. Secondly, it is not clear from the claim what is meant by “client software that … satisfies the preset coding rule” nor is such language found in the specification. 
However, consistent with the Examiner’s interpretation above (i.e., “matched with the preset coding rule”), the Examiner is interpreting the claim to read:
“…wherein, if the barcode image is generated according to [[a]] the preset coding rule and a parameter derived from parsing the coding information is imported into client software which is installed in the second wearable part and  matches with the preset coding rule, the fourth sending/receiving unit is used for sending the service providing request message to the second backend server”.

As per claim 63, with respect to the limitation “a decoder, used for decoding the taken barcode image to obtain coding information”, it is not clear if the coding information is different from the coding information previously introduced or not. For the purpose of this office action the Examiner is interpreting the claim to read:
“a decoder, used for decoding the taken barcode image to obtain the coding information”.
Also, as per claim 63, with respect to the limitation “a fourth sending/receiving unit, if the barcode image is generated according to preset coding rule, used for sending a service providing request message to the second backend server and receiving a service from the second backend server”, it is not clear if the “service providing request message” and “service”, are the same or different from the limitations that were previously introduced.  
For the purpose of this office action the Examiner is interpreting the claim to read:
“a fourth sending/receiving unit, if the barcode image is generated according to a preset coding rule, used for sending [[a]] the service providing request message to the second backend server and receiving [[a]] the service from the second backend server”.

Claim 66 recites substantially identical subject matter as claim 62, and is therefore rejected under 35 U.S.C. §112(b) for the same reasons as noted above.

As per claims 67 and 69, with respect to the limitation “a second sending/receiving unit, if the barcode image is generated according to preset coding rule and a parameter derived from parsing the coding information is imported into client software that is installed in the mobile terminal and satisfies the preset coding rule, used for sending a service providing request message to external backend server and receiving a service from that backend server”, it is not clear from the claim what is meant by “client software that … satisfies the preset coding rule” nor is such language found in the specification. Secondly, it is not clear what “that backend server” is referencing.  
However, consistent with the Examiner’s interpretation above (i.e., “matched with the preset coding rule”), the Examiner is interpreting the claim to read:
“a second sending/receiving unit, if the barcode image is generated according to a preset coding rule and a parameter derived from parsing the coding information is imported into client software that is installed in the mobile terminal and  matches the preset coding rule, used for sending a service providing request message to an external backend server and receiving a service from [[that]] the external backend server.”

As per claims 72 and 75, with respect to the limitation “a second sending/receiving unit, if the barcode image is generated according to preset coding rule, used for sending a service providing request message to external backend server and receiving a service from that backend server”, it is not clear what “that backend server” is referencing.  
For the purpose of this office action the Examiner is interpreting the claim to read:
“a second sending/receiving unit, if the barcode image is generated according to a preset coding rule, used for sending a service providing request message to an external backend server and receiving a service from [[that]] the external backend server”.  

As per claims 74 and 78, with respect to the limitation “if the barcode image is generated according to preset coding rule and a parameter derived from parsing the coding information is imported into client software that is installed in the other wearable part and satisfies the preset coding rule, the second sending/receiving unit is used for sending a service providing request message to the backend server”, it is not clear from the claim what is meant by “client software that … satisfies the preset coding rule” nor is such language found in the specification. Secondly, “the backend server” lacks antecedent basis in the claim.  
However, consistent with the Examiner’s interpretation above (i.e., “matched with the preset coding rule”), the Examiner is interpreting the claim to read:
“if the barcode image is generated according to a preset coding rule and a parameter derived from parsing the coding information is imported into client software that is installed in the other wearable part and  matches the preset coding rule, the second sending/receiving unit is used for sending a service providing request message to the external backend server.”

Claims not specifically addressed are rejected under 35 U.S.C. 112(b) based on their dependency to one of the claims addressed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46-78 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US Patent No. 10,992,783 (783' Patent). Although the claims at issue are not identical to that of the 783' Patent, for example the current application does not require the limitation of “wherein the service providing request message at least includes information that can uniquely identify the mobile terminal”, they are not patentably distinct as the broader claim scope of the current Application is anticipated by the narrower claim scope of the 783’ Patent. 
In addition, claims 55-78 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of US. Patent No. 9,204,241 (241’ Patent).  
As per claim 55, the 241’ Patent claims substantially teaches the invention as currently claimed (see claim 26 of the 241’ Patent). However, the 241’ Patent claims do not expressly teach communication between a mobile terminal and at least two backend servers, wherein the mobile terminal sends a service providing request message to the second backend server; the second backend server providing a service to the mobile terminal according to content of the service providing request message.
Nevertheless, in the same art of barcode image decoding, Lee (US 2006/0065733)(“Lee”) teaches a second backend server providing a service to the mobile terminal according to content of the service providing request message (e.g., a request to buy a product from the homepage/website and/or a service providing tourist resort information, see ¶0007, ¶0112-113, and ¶0348-350).
A person having ordinary skill in the art would have been motivated to modify the
teachings of the 241’ Patent claims with the teachings of Lee for utilizing a second backend sever. The motivation for doing so would have been to support services from third-party vendors/second backend servers.
In addition, as per claim 55, the 241’ Patent claims do not expressly teach the camera being associated with a wearable part including: a camera, used for taking a picture of the barcode image; and a third sending unit, used for sending the taken barcode image to the mobile terminal. 
Nevertheless, in the same art of mobile computing platforms, Heinrich (US 2015/0009309) (“Heinrich") teaches a system for capturing images at a wearable camera and transferring the images to a remote device, such as a mobile phone (see Figs. 1 and 5, also see ¶0020, ¶0028, and ¶0035-¶0040).
It would have been obvious to a person having ordinary skill in the art to modify the teachings of the 241’ Patent claims with the form factor described in Heinrich, whereby pictures are taken at a wearable part and transferred for storage/processing at a paired remote device/mobile phone. The motivation for doing so would have been for purposes of user convenience.

As per claim 56, the 241’ Patent claims do not teach, but Heinrich does teach wherein the wearable part is glasses (see Heinrich, Fig. 1).
The same motivation that was utilized for combining the 241’ Patent claims, Lee, and Heinrich in claim 55 applies equally well to claim 56.
As per claim 57, the combination of the 241’ Patent claims, Lee and Heinrich teaches the invention substantially as claimed as noted above with respect to claim 55.
Claim 57 however differs from claim 55 in that the decoder is a part of the wearable part, as opposed to the mobile terminal. Nevertheless, moving the decoder from the mobile terminal to the wearable part would have been an obvious design choice to a person having ordinary skill in the art prior to the earliest effective filing date, yielding no more than predictable results (see MPEP §2144.04 VI C. Rearrangement of Parts). The obvious motivation for doing so would have been to relieve the mobile terminal from the having to decode barcode images, and thus dedicating additional processing elsewhere.
Claim 58 is rejected under the same rationale as claim 56. 
As per claim 59, the 241’ Patent claims further suggests the camera being connected with the decoder (e.g., claim 26: “a camera, used for taking a picture of said barcode image; a decoder, used for decoding the taken barcode image to obtain coding information”).
As per claim 60, the combination of the 241’ Patent claims, Lee and Heinrich teaches the invention substantially as claimed as noted above (see claim 55 above). However, the combination does not teach the mobile terminal being a wearable part (i.e., “a second wearable part”).
Nevertheless, mobile phones having wearable form factor were well known in the art prior to the time of Applicant’s earliest effective filing date. For example Cho (US 2010/0146463)(“Cho”) teaches a mobile phone in the form of a watch (see Fig. 3). 
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s earliest effective filing date to modify the teachings of the 241’ Patent claims, Lee and Heinrich with the teachings of Cho for modifying the mobile terminal to take a wearable form factor. The motivation for doing so would have been for user convenience, and increased portability.
As per claim 61, the combination of the 241’ Patent claims, Lee, Heinrich and Cho further teach wherein the first wearable part is the glasses (see Heinrich, Fig. 1) and the second wearable part is the watch (see Cho, Fig. 3).
The same motivation for combining the 241’ Patent claims, Lee, Heinrich and Cho in claim 60, applies equally well to claim 61.
	As per claim 62, the 241’ Patent claims further teach a fourth sending/receiving unit … used for sending a service providing request message to the second backend server and receiving a service from the second backend server (see claim 26, i.e., “a second sending/receiving unit…”).

Claims 63-78 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of the 241’ Patent for the same rationale as noted above with respect to claims 55-62 since the claims recite substantially identical subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 55-59 and 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0065733)(“Lee”), in view of Ikeda (US 2003/0159151)(“Ikeda”) and Heinrich et al. (US 2015/0009309)(“Heinrich").
As per claim 55 Lee teaches, a device utilizing barcode images for implementing communication includes: 
a mobile terminal (see abstract, Fig. 1, ref. 10) and at least two backend servers (i.e., a service provider server, see Fig. 1, ref. 130, and at least one web server, see Fig. 1, ref. 150, and ¶0113), the mobile terminal having a wireless connection with at least two backend servers by using a wireless network (Fig. 1, ref. 20, also see ¶0076), wherein: 
the first backend server (i.e., a service provider server 130) includes:
a barcode image generating unit, used for generating coding information corresponding to service information and generating a barcode image corresponding to the coding information (see ¶0252-53);
the second backend server (i.e., web server 150) includes:
a second sending/receiving unit, used for receiving a service providing request message from the mobile terminal and providing a service to the mobile terminal (e.g., a request to buy a product from the homepage/website and/or a service providing tourist resort information, see ¶0007, ¶0112-113, and ¶0348-350);
a camera, used for taking a picture of the barcode image (see abstract);
the mobile terminal (user terminal 10) includes:
a decoder, used for decoding the taken barcode image to obtain coding information (see ¶0109); 
	a fourth sending/receiving unit … used for sending a service providing request message to the second backend server and receiving a service from the second backend server (see ¶0112-113);
an input unit, used for inputting information required by the first backend server (see Fig.29, which shows a keyboard/input unit); and 
a display unit, used for displaying information required by the first backend server (see Fig. 29, which also shows the mobile terminal equipped with a display).
As per claim 55 Lee does not expressly teach the first backend server:
receiving registration information from the mobile terminal and sending a registration success message to the mobile terminal; and
completing user registration, and storing user registration information to a database.
Nevertheless, requiring a user to complete a user registration and storing user registration information prior to performing a service was well known in the art at the time of the earliest effective filing date of the claimed invention (See for example, Ikeda ¶0076-78).
It would have been obvious to a person having ordinary skill in the art to modify the teachings of Lee with the teachings of Ikeda for requiring a similar registration by the service provider server 103. The motivation for doing so would have been for authentication purposes.
As per claim 55, Lee does not expressly teach the camera (see abstract) being associated with a wearable part including:
a camera, used for taking a picture of the barcode image; and a third sending unit, used for sending the taken barcode image to the mobile terminal.
Nevertheless, in the same art of mobile computing platforms, Heinrich teaches a system for capturing images at a wearable camera and transferring the images to a remote device, such as a mobile phone (see Figs. 1 and 5, also see ¶0020, ¶0028 and ¶0035-¶0040).
It would have been obvious to a person having ordinary skill in the art to modify the teachings of Lee with the form factor described in Heinrich, whereby pictures are taken at a wearable part and transferred for storage/processing at a paired remote device/mobile phone. The motivation for doing so would have been to take advantage of the user convenience offered by such a wearable system, allowing a user to take and store photographs without the need to take out his or her phone.
As per claim 56, the combination of Lee and Ikeda does not teach, but Heinrich does teach wherein the wearable part is glasses (see Heinrich, Fig. 1).
The same motivation for combining Lee, Ikeda and Heinrich in claim 55, applies equally well to claim 56.

As per claim 57, the combination of Lee, Ikeda and Heinrich teaches the invention substantially as claimed as noted above with respect to claim 55.
Claim 57, however differs from claim 55, in that the decoder is a part of the wearable part as opposed to the mobile terminal. Nevertheless, moving the decoder from the mobile terminal to the wearable part would have been an obvious design choice to a person having ordinary skill in the art prior to the earliest effective filing date, yielding no more than predictable results (see MPEP §2144.04 VI C. Rearrangement of Parts). The obvious motivation for doing so would have been to relieve the mobile terminal from the having to decode barcode images, and thus dedicating additional processing elsewhere.
Claim 58 is rejected under the same rationale as claim 56. 
As per claim 59, Lee suggests the camera being connected with the decoder (see ¶0081, which suggests the decoder/barcode image analyzing unit 133 being connected to a camera for receiving photographed images).
Claims 60-66 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Ikeda, Heinrich, and Cho et al. (US 2010/0146463)(“Cho”).
Claim 60, the combination of Lee, Ikeda and Heinrich teaches the invention substantially as claimed as noted above (see claim 55 above). However, the combination of Lee, Ikeda and Heinrich does not teach the mobile terminal being a wearable part (i.e., “a second wearable part”).
Nevertheless, mobile phones having wearable form factor were well known in the art prior to the time of Applicant’s earliest effective filing date. For example Cho teaches a mobile phone in the form of a watch (see Fig. 3). 
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s earliest effective filing date to modify the teachings of Lee, Ikeda and Heinrich with the teachings of Cho for modifying the mobile terminal to take a wearable form factor. The motivation for doing so would have been for user convenience, and increase portability.
As per claim 61, the combination of Lee, Ikeda, Heinrich and Cho further teach wherein the first wearable part is the glasses (see Heinrich, Fig. 1) and the second wearable part is the watch (see Cho, Fig. 3).
The same motivation for combining Lee, Ikeda, Heinrich and Cho in claim 60, applies equally well to claim 61.

	As per claim 62, Lee further teaches a fourth sending/receiving unit … used for sending a service providing request message to the second backend server and receiving a service from the second backend server (see ¶0112-113);

Claim 63, the combination of Lee, Ikeda and Heinrich further teach the invention substantially as claimed (see claim 57 above). However, the combination of Lee, Ikeda and Heinrich does not teach the mobile terminal being a wearable part (i.e., “a second wearable part”).
Nevertheless, mobile phones having wearable form factor were well known in the art prior to the time of Applicant’s earliest effective filing date. For example Cho teaches a mobile phone in the form of a watch (see Fig. 3). 
The same motivation for combining Lee, Ikeda, Heinrich and Cho in claim 60, applies equally well to claim 63.
Claim 64 is rejected under the same rationale as claim 61.
As per claim 65, Lee suggests the camera being connected with the decoder (see ¶0081, which suggests the decoder/barcode image analyzing unit 133 being connected to a camera for receiving photographed images).
Claim 66 is rejected under the same rationale as claim 62.

Claims 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Heinrich.
As per claim 67 Lee teaches … 
a camera, used for taking a picture of the barcode image (see abstract);
a mobile terminal (user terminal 10) includes:
a decoder, used for decoding the taken barcode image to obtain coding information (see ¶0109); 
	a second sending/receiving unit … used for sending a service providing request message to an external backend server (i.e., web server) and receiving a service from the that server (see ¶0112-113);
As per claim 67, Lee does not expressly teach the camera (see abstract) being associated with a wearable part including:
a camera, used for taking a picture of the barcode image; and a third sending unit, used for sending the taken barcode image to the mobile terminal.
Nevertheless, in the same art of mobile computing platforms, Heinrich teaches a system for capturing images at a wearable camera and transferring the images to a remote device, such as a mobile phone (see Figs. 1 and 5, also see ¶0020, ¶0028 and ¶0035-¶0040).
The same motivation for combining Lee and Heinrich in claim 55, applies equally well to claim 67.
As per claim 68, Lee does not teach, but Heinrich does teach wherein the wearable part is glasses (see Heinrich, Fig. 1).
The same motivation for combining Lee and Heinrich in claim 55, applies equally well to claim 68.
As per claim 69, the combination of Lee and Heinrich teaches the invention substantially as claimed as noted above with respect to claim 67.
Claim 69, however differs from claim 67, in that the decoder is a part of the wearable part as opposed to the mobile terminal. Nevertheless, moving the decoder from the mobile terminal to the wearable part would have been an obvious design choice to a person having ordinary skill in the art prior to the earliest effective filing date, yielding no more than predictable results (see MPEP §2144.04 VI C. Rearrangement of Parts). The obvious motivation for doing so would have been to relieve the mobile terminal from the having to decode barcode images, and thus dedicating additional processing elsewhere.

Claims 70-71 are rejected under the same rationale as claims 68-69 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

Claims 72-78 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Heinrich, in further view of Cho.

As per claim 72, the combination of Lee and Heinrich teach the invention substantially as claimed as noted above (see claim 67 above). However, the combination of Lee and Heinrich does not teach the mobile terminal being a wearable part (i.e., “a second wearable part”).
Nevertheless, mobile phones having wearable form factor were well known in the art prior to the time of Applicant’s earliest effective filing date. For example Cho teaches a mobile phone in the form of a watch (see Fig. 3). 
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s earliest effective filing date to modify the teachings of Lee and Heinrich with the teachings of Cho for modifying the mobile terminal to take a wearable form factor. The motivation for doing so would have been for user convenience, and increase portability.

As per claim 73, the combination of Lee, Heinrich and Cho further teaches wherein the first wearable part is the glasses (see Heinrich, Fig. 1) and the second wearable part is the watch (see Cho, Fig. 3).
The same motivation for combining Lee, Heinrich and Cho in claim 72, applies equally well to claim 73.

	As per claim 74, Lee further teaches a fourth sending/receiving unit … used for sending a service providing request message to the second backend server and receiving a service from the second backend server (see ¶0112-113);

As per claim 75, the combination of Lee and Heinrich teaches the invention substantially as claimed as noted above with respect to claim 69.
However, the combination of Lee and Heinrich does not teach the mobile terminal being a wearable part (i.e., “a second wearable part”).
Nevertheless, mobile phones having wearable form factor were well known in the art prior to the time of Applicant’s earliest effective filing date. For example Cho teaches a mobile phone in the form of a watch (see Fig. 3). 
The same motivation for combining Lee, Heinrich and Cho in claim 72, applies equally well to claim 75.
Claim 76 is rejected under the same rationale as claim 73.
As per claim 77, Lee suggests the camera being connected with the decoder (see ¶0081, which suggests the decoder/barcode image analyzing unit 133 being connected to a camera for receiving photographed images).
Claim 78 is rejected under the same rationale as claim 74.

Allowable Subject Matter
Claims 46-54 are allowed over the prior art.
The prior art does not teach or render obvious, before the effective filing date of Applicant' s claimed invention, in the specific combinations and manner recited within the claims, the features of:
“…the first memory of the first backend server further includes additional processor executable code that when executed by the first processor performs additional steps of: 4845-3944-0864v.1EFS Inventor: Wei Xu Serial No: Not Yet Assigned (continuation of US 14/901,988) Filed: Herewith page 5 of 20
monitoring whether the mobile terminal has installed client software consistent with (i.e., that matches) the preset coding rule; and 
downloading and installing the client software for the mobile terminal when it monitors that the mobile terminal has not installed the client software.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/       Primary Examiner, Art Unit 2441